Citation Nr: 0207616	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Evaluation for degenerative joint disease of the lumbosacral 
spine with chronic low back pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945, including a confirmed period of internment as a 
prisoner of war (POW) of the German government.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1989 RO decision which granted 
service connection for degenerative joint disease of the 
lumbosacral spine with low back pain and which assigned a 10 
percent rating as of September 9, 1988.  A timely notice of 
disagreement was filed.  A supplemental statement of the case 
dated in July 1993 first included the back issue.  The 
veteran then filed a timely substantive appeal.  

In June 1994 and August 1998, the Board remanded the 
veteran's claim to the RO for further development.  By an 
October 2001 RO decision, the veteran was granted an 
increased rating from 10 to 20 percent, effective September 
9, 1988.  The veteran continues to appeal to the Board for a 
higher rating for his low back disability.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

Other matters

In April 1992, the Board ordered Reconsideration of its July 
29, 1991 decision that denied service connection for a heart 
disability, to include hypertension, and an increased rating 
for posttraumatic stress disorder (PTSD).  In May 1995, the 
RO informed the veteran that his PTSD was increased to 100 
percent, effective September 9, 1988.  Thus, this issue was 
entirely resolved.  Id.  In an August 1998 decision, the 
Board denied the issue of service connection for heart 
disease, to include hypertension, and dismissed the issue of 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Thus, the issues on 
reconsideration have been completely adjudicated.  The issue 
on the title page of this decision, not being the subject 
before the Board on reconsideration, must be separately 
decided under the assigned docket number listed on the title 
page of this decision.  See BVA Directive 8430, paragraph 
14(c)(8) (May 17, 1999).       

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2000 Memorandum Decision, the Court affirmed the 
Board's decision regarding service connection for heart 
disease, including hypertension.  The Court dismissed the 
veteran's TDIU issue since no arguments were advanced to 
support an appeal of that issue.  The veteran subsequently 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In November 2001, the 
Federal Circuit dismissed the veteran's case.  

A review of the claims file reveals that the veteran has 
continued to present arguments regarding service connection 
for heart disease and a TDIU.  See June 2000 and September 
2001 statements.  It is unclear whether the veteran's 
arguments were meant to support his appeal to the Courts or 
were meant to represent new claims; this matter is now 
referred to the RO for further clarification. 


FINDING OF FACT

The veteran's degenerative joint disease of the lumbosacral 
spine with low back pain is productive of no more than 
moderate disability with moderate limitation of motion with 
pain. 


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
degenerative joint disease of the lumbosacral spine with low 
back pain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1943 to November 
1945, including a confirmed period of internment as a 
prisoner of war (POW) of the German government.

On September 9, 1988, the RO received the veteran's claim for 
service connection for a low back disability.

VA medical records, dated in September and October 1988, show 
that the veteran complained of low back pain, and occasional 
numbness and tingling in the hands and legs.  A November 1988 
medical record reflects that the veteran reported taking 
Tylenol for his low back pain, with good relief.  On 
examination, his gait was normal; he had good heel-toe 
walking; and he had normal forward bending.  His spine was 
not tender on palpation, and was without deformities.  His 
motor strength was 4/5, bilaterally.  The impression was low 
back pain secondary to degenerative joint disease with no 
sensory deficits.  A November 1988 X-ray study showed mild 
degenerative changes. 

A POW examination performed in April 1989 reflects that the 
veteran reported having daily back pain.  The diagnoses 
included degenerative joint disease of the lumbosacral spine. 

By a November 1989 RO decision, service connection for 
degenerative joint disease of the lumbosacral spine with 
chronic low back pain was granted, and a 10 percent rating 
was assigned as of September 9, 1988.

A November 1992 VA orthopedic examination reflects that the 
veteran complained of low back pain which was getting 
progressively worse.  On objective examination, there was a 
loss of normal lumbar lordosis.  Range of motion studies 
revealed:  flexion was 0 to 75 degrees; and right and left 
bending was 15 degrees.  A neurological examination of the 
lower extremities showed motor strength was 4/5 throughout 
all muscle groups, and knee and ankle jerk reflexes were 
brisk, intact, and symmetric.  Straight leg raising was 
negative.  The diagnosis was chronic low back pain.  

A November 1992 VA X-ray study of the lumbosacral spine 
reflected evidence of hypertrophic arthritic lipping and bony 
bridging involving the bodies of the lumbar vertebrae.  There 
was slight narrowing at the L1-L2 and L2-L3 intervertebral 
disc spaces which was compatible with disc pathology at these 
levels.  Slight straightening of the upper lumbar lordotic 
curve was noted; and the bony structures were otherwise 
unremarkable. 

At a December 1994 RO hearing, the veteran testified that his 
back condition had remained the same since 1945.  He said his 
pain was localized to the central lower part of his back, and 
affected his ability to perform farm work.  He also related 
he treated his condition with medication, and did not use any 
type of back support. 

A December 1994 VA general medical examination report shows 
that the veteran reported that his back bothered him 
intermittently when he made certain movements, including when 
he bent over.  He said he used Acetaminophen for treatment of 
pain.  On range of motion studies, backward flexion was 15 
degrees; forward flexion was 60 degrees; right and left 
lateral flexion was 25 degrees; and right and left lateral 
rotation was 20 degrees.  The veteran was noted as having 
little difficulty in putting on his shoes and socks because 
of back stiffness.  The diagnoses included chronic low back 
strain and degenerative joint disease, and a radiographic 
report was noted as supporting the diagnosis of degenerative 
joint disease.  

A December 1994 VA X-ray study shows that there was evidence 
of hypertrophic arthritic spur formation with attempts at 
bony bridging involving the lumbosacral spine.  There was 
straightening of the normal lordotic curve.  There was slight 
narrowing at Ll-L2 and L2-L3, and minimal narrowing at L5-S1.  
The bony structures were otherwise intact and unremarkable.

There are no pertinent records on file from 1995, 1996, and 
1997.

A January 2001 VA examination report shows that the veteran 
reported his back symptoms included pain (including mid 
lumbar pain which radiated predominantly to the right leg), 
weakness, fatigue, lack of endurance, and stiffness.  He said 
he had back flare-ups three times per week, which could last 
anywhere from one to three days.  He said the flare-ups 
ranged in severity and could be characterized as 
"distressing" and "horrible."  He related that exertion, 
overuse, driving for long periods, and not taking his 
medication exacerbated his low back condition.  Taking 
medication (Methocarbamol or Robaxin), however, alleviated 
his low back flare-ups.  When he had back pain, he said, he 
had to lie down until the pain went away.  He said his back 
flare-ups affected his ability to perform daily functions.  
Specifically, he reported he had difficulty pushing a 
lawnmower, climbing stairs, gardening, cooking, vacuuming, 
and taking out the trash.  He said he could not stand for 
long periods, could not carry weight, and had low energy.  He 
said he was able to brush his teeth, dress himself, shower, 
walk, drive a car, and shop without too much difficulty.  He 
said he was able to walk up the stairs once a day.  He said 
his back symptoms did not include incontinence; and he said 
he had not had any falls but had occasional instability and 
sometimes used a cane when the back flare-ups were severe.  

On objective examination, his gait was described as abnormal, 
and it was noted he took short strides.  He had limitation of 
function of standing in that he could only stand for a few 
minutes before his pain worsened.  He said he could only walk 
1/2 a mile at most but after walking 2 blocks, pain developed.  
There was evidence of pain on palpation at L4-L5 and about 
the bilateral hips.  Straight leg raising test was positive 
on the right side at 80 degrees and positive on the left side 
at 60 degrees.  Range of motion studies revealed:  flexion 
was 85 degrees, with pain at 85 degrees; extension was 15 
degrees, with pain at 15 degrees; lateral bending to the 
right and left sides was 35 degrees; right rotation was 25 
degrees; and left rotation was 35 degrees.  On neurological 
examination, his motor function was 5-/5 in the lower 
extremities.  There was no evidence of muscle atrophy.  
Sensation and reflexes were within normal limits, with 1+ 
edema in the left lower extremity.  

In response to the Board's remand directives, the VA examiner 
opined that based on the veteran's medical history, a 
physical examination, and a review of past medical records, 
the veteran's back disability was moderate in severity.  It 
was noted that the veteran's back pain did seem to inhibit 
him, and that his other medical conditions (along with his 
low back pain) also contributed to his decreased levels of 
energy and activity.  With regard to the manifestations of 
the back disability, the examiner described the veteran's 
self-reported complaints of back pain and weakness etc., the 
details of which are listed above.  Normal ranges of motion 
were listed as:  flexion -- 95 degrees; extension -- 0 to 35 
degrees; right and left lateral motion -- 0 to 40 degrees; 
and right and left rotation -- 0 to 35 degrees.  The 
veteran's range of motion findings are listed above.  The 
examiner opined that the veteran's range of motion of the low 
back was moderate in severity and inhibited by pain, 
predominantly with lumbar extension, lumbar flexion, and 
right rotation.  It was noted that there was only a slight 
decrease in strength in the lower extremities, bilaterally.  
There was no evidence of a sensory deficit or reflex loss; 
and there was most likely motor weakness which was associated 
with back pain.  It was noted that degenerative joint disease 
of the lumbosacral spine with chronic low back pain did cause 
some weakened movement (bilaterally), predominantly due to 
pain.  As far as the veteran's excess fatigability, there 
were multiple reasons for this, including cardiovascular 
disease, hypertension, and diabetes.  The veteran's low back 
pain was noted as playing a role, but it was the commingling 
of all his diseases that led to his excess fatigability.  As 
far as incoordination, the veteran was noted as having 
difficulty performing tandem walking, and had extremely poor 
balance.  There were no sensory deficits.  The examiner 
opined that he did not think that the veteran's back 
disability was a predominant cause of his incoordination but 
it did play a role.  Given the severity of his low back pain 
and with due consideration of his other medical diagnoses and 
age, it was opined that, at best, he could work in an 
environment where he did not exert himself but predominantly 
sat at a desk.  His PTSD, however, was noted as having an 
effect on his ability to perform at a job sitting at a desk 
for periods of time.  (It was noted that PTSD made it 
difficult for the veteran to be around people.)  It was 
opined he had difficulty getting around due to his back 
disability as well as other conditions.  It was ultimately 
concluded that it would be very difficult for the veteran to 
integrate into a civilian occupation at this time. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
November 1989 RO decision, which assigned him a 10 percent 
rating for his degenerative joint disease of the lumbosacral 
spine with low back pain.  Further, he was properly notified 
of the October 2001 RO decision which increased his rating to 
20 percent.  The Board concludes that the RO's decisions, and 
the numerous supplemental statements of the case and letters 
sent to the veteran over the years informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  VA has 
met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In an effort to further develop the veteran's 
claim, the Board twice remanded the case to the RO.  The RO 
has requested all relevant records.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  Further, the veteran has been afforded numerous VA 
examinations since he filed his claim.  In November 1992 and 
December 1994, he underwent VA compensation examinations.  
More recently, in January 2001, he underwent a VA examination 
which was extremely comprehensive and specifically addressed 
the rating criteria.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Higher Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Additionally, an evaluation under Diagnostic Code 5293 must 
include consideration of limitation of motion, functional 
loss due to pain, and weakness among other symptomatology.  
38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97.

A lumbosacral strain is rated 20 percent disabling when there 
is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

With regard to the rating criteria pertaining to lumbosacral 
strain (discussed above), the relevant evidence is as 
follows:  In November 1988, the veteran was noted as having 
normal forward bending and only mild degenerative changes.  
At a November 1992 VA orthopedic examination, the veteran was 
noted as having 75 degrees of forward flexion and 15 degrees 
of lateral bending.  X-ray studies revealed slight narrowing 
at L1-L2, and a slight straightening of the upper lumbar 
lordotic curve.  At a December 1994 VA general medical 
examination, it was noted that he had 60 degrees of forward 
flexion, and 25 degrees of lateral flexion.  At a January 
2001 VA examination, the veteran had 85 degrees of forward 
flexion and 35 degrees of lateral motion.  

In sum, none of the aforementioned evidence shows that the 
veteran has a severe lumbosacral strain.  There is no 
evidence of marked limitation of forward bending; rather, the 
most recent evidence suggests that the veteran's forward 
flexion (i.e. forward bending) has improved over the years 
and is currently 85 degrees.  While the veteran has been 
noted to have a loss of normal lumbar lordosis, there is no 
evidence which shows a listing of the whole spine to the 
opposite side, or a positive Goldthwaite's sign.  Further, 
there is no evidence showing that the veteran has abnormal 
mobility on forced motion.  As such, the criteria for a 
higher rating, to 40 percent, under Diagnostic Code 5295 are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may 
only consider those factors which are included in the rating 
criteria provided by regulations for rating that disability).

With regard to the rating criteria for intervertebral disc 
syndrome, it is noted that when the veteran was examined in 
November 1992, his motor strength was 4/5 and his knee and 
ankle jerk reflexes were brisk, intact, and symmetric.  X-
rays were noted as showing only slight narrowing at the L1-L2 
and L2-L3 intervertebral disc spaces which was deemed 
compatible with disc pathology at these levels.  X-ray 
studies completed in December 1994 were similar, showing only 
slight and minimal narrowing at L1-L2 and L2-L3, 
respectively.  A January 2001 VA examination report shows 
that on neurological examination, the veteran's motor 
function was 
5-/5 in the lower extremities.  Sensation was within normal 
limits as were his reflexes.  Further, the examiner 
specifically commented that there was only a slight decrease 
in strength of the bilateral lower extremities, and no 
evidence of a sensory deficit or a reflex loss. 

Overall, the Board concludes that the aforementioned findings 
certainly equate to no more than moderate (20 percent) 
intervertebral disc syndrome under Diagnostic Code 5293.  In 
this regard, it is noted that since the veteran filed his 
claim, there is no evidence showing that the veteran has 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Rather, recent medical evidence 
shows that his sensation and reflexes were within normal 
limits.  Neurological findings in the recent medical records 
have been essentially normal, with no objective findings of 
sciatic neuropathy, among other symptoms.  Given the lack of 
any significant disc symptomatology since he filed his claim 
in September 1988, a rating higher than 20 percent may not be 
assigned under Diagnostic Code 5293.

With regard to the rating criteria for arthritis and 
limitation of motion, it is noted that the veteran had normal 
forward bending in November 1988.  In November 1992, it was 
noted that his forward flexion was 0 to 75 degrees; and right 
and left lateral bending was 15 degrees.  X-ray studies 
showed arthritis.  In December 1994, backward flexion was 15 
degrees; forward flexion was 60 degrees; right and left 
lateral flexion was 25 degrees; and right and left lateral 
rotation was 20 degrees.  X-rays were reflective of slight 
joint space narrowing.  During a January 2001 VA examination 
it was noted that normal flexion was 95 degrees, and the 
veteran's flexion was 85 degrees, with pain at 85 degrees.  
Normal extension was noted as 0 to 35 degrees, and the 
veteran's extension was 15 degrees, with pain at 15 degrees.  
Normal lateral bending to the left and right was noted as 0 
to 40 degrees, and the veteran's lateral bending to the right 
and left sides was 35 degrees.  Normal rotation was noted as 
0 to 35 degrees, and the veteran's right rotation was 25 
degrees, and his left rotation was 35 degrees.  Considering 
the veteran's symptomatology on examination, the examiner 
generally opined that the veteran had a moderate low back 
disability.  More specifically, it was also indicated that 
the veteran's range of motion was moderate in severity and 
inhibited by pain, predominantly with lumbar extension, 
lumbar flexion, and right rotation.  It was remarked that the 
veteran's low back condition as well as other disabilities 
including cardiovascular disease, hypertension and diabetes 
contributed to his excess fatigability and incoordination 
(during low back flare-ups). 

The criteria for a rating greater than 20 percent under 
Diagnostic Codes 5003, 5010, 5292 (pertaining to arthritis 
and limitation of motion) are also not met as degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
As discussed in detail above, recent medical evidence shows 
that the veteran's range of motion of the low back is no more 
than moderately restricted.  See January 2001 VA examination 
report.  With due consideration of the veteran's expression 
of pain during the course of the study, as well as his 
increased fatigability and incoordination, the VA examiner 
specifically addressed the pertinent rating criteria of 
Diagnostic Codes 5003, 5010, 5292, and opined that the 
veteran's limitation of motion of the low back was moderate 
in severity.  (Notably, the VA examiner also indicated that 
the veteran's overall low back disability was moderate 
severity.)  Despite the veteran's assertions to the contrary, 
there is no objective evidence that pain on use or during 
flare-ups results in more than moderate limitation of motion 
of the low back, and thus an evaluation higher than the 
current 20 percent rating may not be assigned under 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board, in reaching the conclusions above, has considered 
the veteran's written statements and his personal hearing 
testimony.  In this regard, it is acknowledged that the 
veteran has reported having low back flare-ups as often as 
three times a week, which, he says, result in debilitating 
functional impairment.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his belief as to its current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board concludes that the preponderance of the evidence is 
against the claim for a higher evaluation.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5292 for limitation of motion.  
Diagnostic Code 5295 also specifically considers limitation 
of forward bending, loss of lateral motion.  Finally, 
Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (2001); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds, however, that the 
veteran's service-connected degenerative joint disease of the 
lumbosacral spine with low back pain is not shown to have 
warranted the assignment of more than a 20 percent rating 
during the entire course of this appeal.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 C.F.R. § 
4.3.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization; rather, it appears that he receives only 
intermittent outpatient treatment.  Notably, it was recently 
indicated in a January 2001 VA examination report that 
despite his back problems he could indeed perform desk work 
but that his service-connected PTSD (not his low back 
disability) would certainly pose performance problems.  In 
this regard, it is pointed out that the veteran has 
significant non-service-connected disabilities, including 
diabetes, and cardiovascular disease, many of which adversely 
affect his industrial adaptability, and related impairment 
may not be considered when rating the service- connected low 
back disability.  38 C.F.R. § 4.14.  It is acknowledged that 
his service-connected low back disability may well cause some 
impairment in his daily activities and may prevent him from 
working in a job that is physically demanding; however, there 
is nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for low back disabilities.  In any event, the Board, 
in the first instance, may not assign an extraschedular 
rating.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However this 
does not preclude the Board from concluding, on its own, or 
concurring with the RO, that a claim does not meet the 
criteria for submission pursuant to the regulation.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  
The RO declined to refer this case for extraschedular 
evaluation as noted in the October 2001 supplemental 
statement of the case.  For the reasons described above, the 
Board concurs with this decision.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
higher rating for degenerative joint disease of the 
lumbosacral spine with low back pain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

A higher rating for degenerative joint disease of the 
lumbosacral spine with chronic low back pain is denied.



		
M. SABULSKY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you



